Citation Nr: 1017116	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1949 to September 
1952.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in September 2008.  A 
transcript of that hearing has been associated with the 
claims file.  

In a decision dated in November 2008, the Board, inter alia, 
denied the Veteran's claim for service connection for 
bilateral tinnitus, and the Veteran appealed.  By a February 
2010 Order, the Court of Appeals for Veterans Claims granted 
the parties' Joint Motion for Remand, vacated that part of 
the Board's November 2008 decision that denied service 
connection for tinnitus, and remanded the matter for 
compliance with the instructions in the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran's bilateral tinnitus is 
related to military service.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for service connection for bilateral tinnitus have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases may 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§3.307(a), 3.309(a) (2007).

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

The Veteran is seeking service connection for bilateral 
tinnitus, which he contends began in service.  He testified 
during his September 2008 Board hearing that he believes his 
tinnitus began in the early 1950s, while he was in service.  
Service treatment records do not indicate that the Veteran 
reported tinnitus at any time during his active service, and 
no complaints of tinnitus were noted during his separation 
physical examination.  

The claims file contains VA treatment records dated between 
December 1965 and March 1967, which show that the Veteran was 
admitted on four occasions and underwent a stapedectomy on 
each ear.  These records do not document any complaints or 
findings of tinnitus.  

The Veteran was afforded a VA audiological evaluation in 
January 2007.  The examiner stated that he had reviewed the 
claims folder; however, he did not know the dates or type of 
ear surgery the Veteran had undergone in the 1960s.  He noted 
that the Veteran reported "constant bilateral severe 
tinnitus over the past 30 years."  Since the Veteran had 
separated from service 24 years before the reported onset of 
tinnitus, the examiner concluded that the condition is not 
related to service.  The Veteran's authorized representative 
argues that the language of the opinion is ambiguous.  He 
asserts that it is unclear whether the Veteran stated that 
tinnitus began 30 years earlier or that it became severe at 
that time.  

After careful consideration, the Board concludes that there 
is an approximate balance of positive and negative evidence 
as to whether the Veteran's claimed tinnitus is related to 
military service.  Although the medical examiner did not 
associate tinnitus with active service, the Veteran 
subsequently testified that he believes his condition began 
during service.  The Veteran is competent to testify as to 
the subjective symptoms he has experienced, such as tinnitus, 
to include the time of onset of such symptoms.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds 
his testimony credible.  Furthermore, the medical opinion 
provided is ambiguous.  Therefore, since all doubt must be 
resolved in favor of the Veteran, service connection for 
tinnitus is granted.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


